tcmemo_2013_31 united_states tax_court samuel i olekanma petitioner v commissioner of internal revenue respondent docket no filed date samuel i olekanma pro_se william john gregg for respondent memorandum opinion carluzzo special_trial_judge in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and imposed a dollar_figure sec_6662 a accuracy-related_penalty the issues for decision are whether petitioner understated gross_receipts on two schedules c profit or loss from business included with his federal_income_tax return return whether petitioner is entitled to certain trade_or_business expense deductions in excess of amounts allowed by respondent and whether petitioner is liable for a sec_6662 accuracy-related_penalty background at the time the petition was filed petitioner resided in maryland petitioner’s return was prepared by a paid federal_income_tax return preparer the return includes two schedules c one for sankara motors sankara and the other for samez group investments corp samez both businesses involve the sale of used automobiles 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure 2the business form of samez is unclear petitioner’s return suggests that samez is a sole_proprietorship up until trial nothing submitted by either party suggested otherwise in an interrogatory propounded upon petitioner by respondent petitioner was asked to explain the differences between sankara and samez apparently petitioner failed to respond to the interrogatory at trial petitioner took the position that samez is a corporation and therefore the income and deductions of samez should not have been reported on a schedule c given the timing of petitioner’s claim we will not consider it we proceed as though samez is properly continued the sankara schedule c shows the following income and deductions income gross_receipts dollar_figure cost_of_goods_sold big_number gross_income big_number expenses car and truck big_number legal and professional service sec_102 rent or lease of other business property big_number other1 big_number total big_number net profit 1this deduction includes dollar_figure for auction fees dollar_figure for tags and dollar_figure for towing the samez schedule c shows the following income and deductions income gross_receipts dollar_figure cost_of_goods_sold -0- gross_income big_number continued treated as a sole_proprietorship expenses car and truck big_number depreciation and sec_179 legal and professional services big_number office big_number rent or lease of other business property big_number repairs and maintenance big_number supplies travel deductible meals and entertainment other1 big_number total big_number net profit 1this deduction includes dollar_figure for license fees and dollar_figure for towing petitioner did not maintain separate books of account with respect to either business he did however maintain a separate checking account for each and apparently he retained various receipts for certain business-related expenditures petitioner did not keep any sort of contemporaneous log or journal in which he recorded vehicle or travel_expenses it would appear that petitioner was less than cooperative with respondent’s revenue_agent during the examination of the return he refused to provide the agent with his bank records and those records were obtained through the use of an 3no receipts showing an expenditure that relates to any of the deductions here in dispute are in evidence administrative_summons those records show deposits into the sankara and samez accounts that total dollar_figure and dollar_figure respectively in comparing the items shown on the return with the information shown in the summoned bank records the revenue_agent using what is commonly referred to as the bank_deposits indirect method of income determination concluded that petitioner had understated the gross_receipts and the cost_of_goods_sold reported on the schedules c the revenue_agent also concluded that petitioner was not entitled to some or some portions of the deductions claimed on the schedules c the revenue agent’s conclusions are reflected in the adjustments made in the notice the adjustments for gross_receipts or sales and cost_of_goods_sold result from the bank_deposits analysis omitted income adjustments many of the adjustments made in the notice relate to deductions claimed on the schedules c according to the notice some or all of the deductions claimed on 4the bank_deposits method is one of the indirect methods of income determination relied upon by the commissioner if a taxpayer fails to keep books_and_records or a taxpayer’s records do not clearly reflect the taxpayer’s income see sec_446 92_tc_661 the use of the bank_deposits method for computing income has long been sanctioned by the courts 64_tc_651 aff’d 566_f2d_2 6th cir 5actually the net effect of these adjustments is a reduction in petitioner’s gross_income a point apparently lost on petitioner the schedules c were disallowed because petitioner has not established that the deduction s were incurred paid or expended for the designated purpose other adjustment made in the notice are computational and will not be discussed except for the computational adjustments all of the adjustments made in the notice including the imposition of a sec_6662 penalty are in dispute discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 omitted income adjustments respondent now concedes that the adjustments that increase the gross_receipts reported on the schedules c are overstated according to petitioner respondent’s concession along with other improper assumptions not related to respondent’s concession made by the revenue_agent render the analysis flawed and therefore the adjustments that flow from the bank_deposits analysis must be rejected we disagree with petitioner regarding the consequences of respondent’s concession we do however have concerns with some of the revenue agent’s 6the provisions of sec_7491 are not applicable here assumptions even though we recognize that the agent made certain assumptions because petitioner failed or refused to provide requested information under the circumstances we see no need to discuss our concerns in a point- by-point critique of the revenue agent’s application of the bank_deposits method petitioner challenges the validity of the adjustments resulting from the bank_deposits method and even if for different reasons we are willing to go along with his challenge the adjustments to gross_receipts and cost_of_goods_sold as shown in the notice are not to be taken into account in the computation of the deficiency in petitioner’s federal_income_tax adjustments reducing claimed trade_or_business expense deductions as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a indopco inc v commissioner u s pincite 292_us_435 this burden requires the taxpayer to substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner 7eliminating these adjustments from the computation of the deficiency as determined in the notice results in an increased deficiency because respondent has not asserted an increased deficiency however the deficiency cannot exceed the amount determined in the notice see sec_6214 to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 in general a trade_or_business expense if properly substantiated is allowed as a deduction see sec_162 petitioner has presented to the court no substantiating documents for any of the deductions here in dispute we recognize that in the absence of substantiating records trade_or_business expense deductions may be estimated 39_f2d_540 2d cir however the court must have a reasonable basis on which to make an estimate 85_tc_731 petitioner identified various expenses such as towing inspection and repairs reasonably expected to be incurred by a taxpayer in the used car business but his generalized testimony provides no basis for us to estimate the amounts of these expenses that he might have incurred during the year in issue accordingly petitioner is not entitled to deductions in excess of the amounts respondent already allowed 8certain trade_or_business expense deductions such as deductions for vehicle expenses and travel_expenses are subject_to strict substantiation requirements and may not be estimated see sec_274 sec_280f the accuracy-related_penalty sec_6662 imposes a penalty of of the portion of the underpayment_of_tax attributable to among other things a substantial_understatement_of_income_tax sec_6662 an understatement of income_tax is substantial within the meaning of sec_6662 if as relevant here the understatement exceeds dollar_figure see sec_6662 sec_1_6662-4 income_tax regs respondent bears the burden of production with respect to the imposition of the penalty here in dispute see sec_7491 and that burden has been satisfied because the understatement of income_tax which equals the deficiency exceeds dollar_figure see sec_6211 sec_6662 sec_6664 that being so it is petitioner’s burden to establish that the imposition of the penalty is not appropriate see 116_tc_438 see also rule a welch v helvering u s pincite according to petitioner he is unsophisticated in matters of federal income_taxation and the penalty is not applicable because he relied upon his paid income_tax_return_preparer to compute the federal_income_tax liability shown on his return sec_6664 provides an exception to the imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs under certain circumstances a taxpayer’s reliance upon professional advice may establish the taxpayer’s reasonable_cause and good_faith with respect to an underpayment_of_tax if the taxpayer establishes that the professional was provided with complete and accurate information an incorrect return was a result of the preparer’s mistakes and the taxpayer demonstrates good_faith reliance on a competent professional see 112_tc_317 aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir see also 115_tc_43 aff’d 299_f3d_221 3d cir although his return was prepared by a paid income_tax_return_preparer petitioner has failed to establish that he provided his return preparer with complete and accurate information or that he reasonably relied upon any advice the return preparer might have provided accordingly petitioner failed to establish that he acted in good_faith with respect to any portion of the underpayment_of_tax or that any portion of the underpayment is due to reasonable_cause petitioner is liable for a sec_6662 accuracy-related_penalty and respondent’s imposition of that penalty is sustained to reflect the foregoing decision will be entered under rule
